Citation Nr: 1821796	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the left knee, post arthroscopy.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected chondromalacia with degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014 and May 2017, the Board remanded the Veteran's bilateral knee disability claims to the agency of original jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The issues of the propriety of the reduction of ratings for instability of each knee were previously on appeal.  The January 2014 Board remand directed the AOJ to issue a Statement of the Case for the issues.  A June 2016 Statement of the Case (SOC) was issued relating to knee instability, which included the law of ratings reductions.  The SOC continued the previous 10 percent evaluation for the left knee, but declined to do so for the right knee.  The Veteran did not submit a substantive appeal within sixty days following the issuance of the SOC.  Therefore, these issues are no longer on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, a TDIU was not raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim is not before the Board as a component of his claim for an increased evaluation.  Id. 


FINDINGS OF FACT

1.  Right knee chondromalacia manifests as pain on movement, limitation of motion, reduced speed of movement, swelling, crepitus, lack of endurance, and fatigability.  Functional limitation of flexion was no worse than 45 degrees.  Functional limitation of extension was no worse than 5 degrees.

2.  Left knee degenerative joint disease manifests as pain on movement, limitation of motion, reduced speed of movement, swelling, crepitus, lack of endurance, and fatigability.  Functional limitation of flexion was no worse than 30 degrees.  Functional limitation of extension was limited to 10 degrees.

3.  Prior to September 1, 2010, right knee lateral instability was no worse than slight.  Beginning September 1, 2010, there was no right knee lateral instability.  

4.  Left knee lateral instability was no worse than slight for the entire appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee limitation of flexion are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).

2.  The criteria for an evaluation in excess of 20 percent for left knee limitation of flexion are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).

3.  Beginning November 21, 2013, the criteria for a separate evaluation of 10 percent, but no higher, for left knee limitation of extension are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2017).

4.  The criteria for an evaluation in excess of 10 percent for lateral instability of the left knee have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2017).

5.  Prior to September 1, 2010, the criteria for an evaluation in excess of 10 percent for lateral instability of the right knee have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2017).

6.  Beginning September 1, 2010, the criteria for a compensable evaluation for lateral instability of the right knee have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran, via a February 2018 statement from his representative, contends that the May 2017 VA examination was inadequate because the examiner did not report the effects of flare-ups.  The Board disagrees with the contention, as will be discussed further below.  Otherwise, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Analysis

The Veteran seeks higher evaluations for his service-connected knee disorders.  His right knee chondromalacia is evaluated at 10 percent disabling under Diagnostic Codes (DCs) 5099-5014.  His left knee degenerative joint disease status post arthroscopy is evaluated as 20 percent disabling under DCs 5010-5260.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional one to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The additional Diagnostic Code, shown after the hyphen, represents the basis for the rating, while the primary Diagnostic Code indicates the underlying source of the disability.  A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  Id.  

In this case, the right knee is rated by analogy to DC 5014, Osteomalacia.  The left knee is rated as traumatic arthritis under Diagnostic Code 5010, and limitation of leg flexion under Diagnostic Code 5260 is a residual condition.

The Rating Schedule provides that Diagnostic Codes 5010 and 5014 are to be rated as degenerative arthritis.  Degenerative arthritis under Diagnostic Code 5003 established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

As to limitation of motion for the knee, Diagnostic Codes 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  

The Veteran can also be assigned separate evaluations for the same joint under Diagnostic Codes 5260 and 5261 where there is compensable limitation of both flexion and extension of the same leg.  See VAOPGCPREC 9-2004 (2004).  Separate evaluations may also be assigned for subluxation or instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

Under Diagnostic Code 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.

On this record, an October 2008 VA examination was conducted.  The examiner conducted range of motion testing.  The results are as follows:

Range of Motion Measurements in Degrees


Knee
Flexion Endpoint (Initial)
Extension Endpoint (Initial)
Flexion after repetitive use testing
Extension after repetitive use testing
Right
120
0
125
0
Left
95
0
105
0

Normal flexion limit is 140 degrees.  Normal extension limit is 0 degrees.

During initial range of motion testing, pain began with right knee flexion at 110 degrees, but was not present on extension.  Pain began with left knee flexion at 80 degrees, but was not present for extension.  After repetitive use testing, pain was not present with the right knee, and began at 25 degrees flexion with the left knee.

Pain, fatigue, weakness, and lack of endurance were present for the left knee, but none were present for the right.  Stability test results were normal for both knees.  Meniscus test results were normal for both knees.  The examiner noted the Veteran had a slight limp that favored his left leg.

The Veteran reported the disabilities cause difficulty with bending, squatting, and shopping.  He reports being unable to stand and walk for any amount of time.  The Veteran reported symptoms of pain, weakness, stiffness, swelling, giving way, locking and lack of endurance.  He reported flare-ups that occur daily for several hours when walking or standing for any length of time.  He must sit and relax for pain to subside.

A November 2009 VA examination was conducted.  The examiner reported the Veteran's history and conducted range of motion testing.  The results are as follows:



Range of Motion Measurements in Degrees


Knee
Flexion Endpoint (Initial)
Extension Endpoint (Initial)
Flexion after repetitive use testing
Extension after repetitive use testing
Right
130
0
Not reported
Not reported
Left
100
0
Not reported
Not reported

Right knee pain began at 120 degrees flexion.  Left knee pain began at 90 degrees flexion.  Strength was normal.  Stability testing was normal.  A right knee meniscus test (McMurray's) was positive for pain.  It was negative on the left knee. The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing of the each knee.  He experienced increased pain on repetitive motion testing of the left knee. There was audible and palpable crepitus on range of motion testing.  The left knee had well-healed anterior arthroscopic portals and a well-healed medial distal femur scar. All scars were highly mobile and not adherent to the underlying tissue.

The Veteran reported knee pain rated as 7 out of 10 for the left knee and 5 or 6 out of 10 for the right knee.  The Veteran was using a cane on a daily basis.  He denied swelling in the knees.  He had painful clicking and popping of the knees, left greater than right.  He denied a history of giving way, falling, heat, redness and locking. The Veteran underwent an arthroscopy to the left knee in August 2009 to remove bone chips and clean up the joint and to remove a "bone spur" of the medial distal femur.  The Veteran stated that the left knee improved somewhat, but it had been recommended that he have a total knee replacement.  The Veteran had had no surgery to the right knee.

The Veteran was able to do yard work very slowly.  The Veteran had pain with driving and had difficulty climbing stairs.  He was unable to squat, kneel or run. The Veteran's job was affected by pain getting in and out of his truck.  He also had increased pain and stiffness with prolonged driving. 

An April 2012 VA examination was conducted.  The examiner reported the Veteran's history and conducted range of motion testing.  The Veteran complained of pain within the joint of both knees rated as 5 to 10 out of 10 in the left knee and 6 to 10 out of 10 in the right knee.  The examiner noted the previous arthroscopic surgery on the left knee for removal of osteochondral loose bodies and debridement of degenerative changes.  The Veteran reported swelling in the right knee, clicking and popping with occasional pain in both knees, and bilateral stiffness.  He had had locking in the past in the left, but not since the 2009 surgery.  The Veteran reported pain with climbing stairs.  He denied heat or redness.  He endorsed unsteadiness prior to surgery, but none since.  Walking was limited to 100 yards and standing was limited to 15-20 minutes.  His activities of daily living were not limited, though difficult.

The Veteran reported flare-ups on a daily basis causing him to stop driving every 3 to 4 hours to get out and stretch his knees.  He had not sought bed rest or medical care, and had not become incapacitated.

The results of the range of motion testing are as follows:

Range of Motion Measurements in Degrees


Knee
Flexion Endpoint (Initial)
Extension Endpoint (Initial)
Flexion after repetitive use testing
Extension after repetitive use testing
Right
120
0
120
0
Left
110
0
110
0

Right knee pain began at 110 degrees flexion.  Left knee pain began at 90 degrees.  Functional loss was found to be caused by less movement than normal, pain on movement, swelling in the right knee, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was tenderness to pain on palpation.  Strength was normal.  Stability tests were normal.  A meniscectomy was not performed.  The arthroscopic surgery removed loose bodies.

A September 2015 VA examination was conducted.  The examiner reported the Veteran's history and conducted range of motion testing.  The results are as follows:

Range of Motion Measurements in Degrees


Knee
Flexion Endpoint (Initial)
Extension Endpoint (Initial)
Flexion after repetitive use testing
Extension after repetitive use testing
Right
110
0
110
0
Left
120
15
120
15

Flexion exhibited pain on motion in both knees.  Extension exhibited pain on motion for the left knee.  Decreased flexibility contributed to functional loss.  There was evidence of pain on weight bearing.  There was tenderness and crepitus.  There was no additional functional loss after repetitive use testing.  Strength was slightly decreased in the right knee, and more decreased, to 3 out of 5, in the left knee.  A history of moderate recurrent subluxation was found on the left.  Slight lateral instability was found on the left.  There was neither on the right.  Joint instability was found on the left after testing, but none on the right.  There was no recurrent effusion.  Meniscal conditions were negative.

The examiner could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The examiner reasoned that the examination was not immediately after repetitive use over time.  Similar responses were provided with respect to functional ability with a flare up.

The examiner reported that a February 2012 MRI of the left knee found a horizontal tear of the posterior horn of the medial meniscus as well as possible tear of the lateral meniscus.  Both knees hurt daily; both were stiff, and the left knee lacked full extension.

The Veteran reported flare-ups described as increased pain, stiffness, and left knee instability.  Functional loss over time included stiffness and weakness.

The examiner summarized the examination findings as bilateral knee swelling and deformity, weakness, decreased range of motion, a lack of full extension on the left, as well as left knee medial-lateral instability.  The examiner reported the left knee was subluxing before the arthroscopy done in August 2009; this is no longer a problem.  The Veteran also has an antalgic gait mostly due to the left knee.  There was current evidence of left knee medial/lateral instability, which is probably chronic in nature and extends back at least to 2010, according to the examiner.

A November 2015 addendum to the VA September 2015 examination reported the results of an MRI which showed tears in the meniscus of each knee.  The right knee had large effusion and the left knee had moderate effusion.

A May 2017 VA examination was conducted.  The examiner reported the Veteran's history and conducted range of motion testing.  The results are as follows:

Range of Motion Measurements in Degrees


Knee
Flexion Endpoint (Initial)
Extension Endpoint (Initial)
Flexion after repetitive use testing
Extension after repetitive use testing
Right
110
0
110
0
Left
130
0
130
0

For the both knees, the examiner found that pain on the examination caused functional loss.  The flexion motion exhibited pain, but not extension.  There was no evidence of pain on weight bearing, or objective evidence of crepitus.  The examiner found functional loss in lifting and walking; sitting and standing were not affected.

With respect to flare-ups, the Veteran reported having flare-ups of 10 out of 10 in intensity.  The flare-ups last for days according to the Veteran.  He stated walking long distances and climbing stairs were painful.  He was unable to do home improvements.

The examiner could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time.  The examiner reasoned that the examination was not immediately after repetitive use over time.  Similar responses were provided with respect to functional ability with a flare up.

Strength was normal bilaterally.  There was no atrophy.  Joint stability tests were normal, bilaterally.  With respect to "Correia criteria," the examiner found there was no objective evidence of pain on non-weight bearing in both knees.  Passive range of motion testing could not be performed or was not medically appropriate.

In addition to VA examinations, treatment records for the period were also reviewed.  A December 2008 record showed left knee pain with locking and swelling.  There was no effusion.  A June 2009 MRI did not reveal a meniscus tear.  A September 2009 record noted that catching and locking was the reason for the left knee arthroscopy, and that he did not have problems with it since.

A March 2012 VA treatment record noted a normal range of motion for the musculoskeletal system.  A July 2012 record noted no instability of the left knee.

A March 2013 treatment record noted, for the left knee, trace crepitus and no effusion.  Range of motion from 0 to 120.  The clinician found this to be a relatively benign result, however, he noted the Veteran's complaints of severe pain that is debilitating and altering his quality of life.

November 2013 record reports left knee pain and swelling. There was no significant effusion.  Extension was limited to 5 degrees.  Flexion was limited to 100 degrees.  The knee was stable.  McMurray's testing was negative.  Crepitus was positive.  A knee replacement was recommended.

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's left and right knee disorders with respect to limitation of flexion is not warranted.  The VA examinations show painful range of motion, with limitations of flexion of 95 degrees in the left knee and 110 degrees in the right knee, at their worst.  These results on their own warrant noncompensable evaluations, prior to consideration of other factors that functionally limit the range of motion.  See 38 C.F.R. §§ 4.59, 4.71a.  The factors in this case include pain on motion, flare-ups, fatigue, increased pain with repetitive use over time, stiffness, swelling, giving way, and locking.  When describing his functional impairment, the Veteran reported that he could not walk or stand for any length of time and could not squat or bend.  He could not climb stairs without difficulty.  He stopped driving tarped trucks because he could not climb on the truck to manage the tarp.  The Board notes the flare-ups were reported to occur daily for several hours.  The Board also notes that during the October 2008 examination, left knee pain began at 25 degrees of flexion.  

Even with these additional factors of functional loss, the Board finds that the functional flexion of either knee does not more nearly approximate the next higher rating.  In other words, the functional limitation of flexion is better than 45 degrees for the right knee and better than 30 degrees for the left knee.  In so finding, the Board finds the Veteran's descriptions of what he cannot and can do persuasive.  The Veteran could climb stairs (although with difficulty).  He could walk short distances; he could stand for reasonable periods of time.  He could drive a truck for three to four hours before taking a break.  Based on this, the Board is hard-pressed to find that an additional 65 degrees or more of functional loss for the each knee is incurred by the factors in addition to the objective range of motion test results.

As to limitation of extension under DC 5261, a separate compensable evaluation is not warranted for the right knee.  Here, the evidence shows there was no limitation of extension on any range of motion testing.  The Veteran's current 10 percent rating under DC 5260 already contemplates that he is receiving a 10 percent minimal compensable rating for his knee joint.  See 38 C.F.R. § 4.59.  The reports generally show that there was no pain or other functional loss with right knee extension.  Thus, the evidence does not more nearly approximate the criteria for a compensable evaluation.

As to limitation of extension for the left knee, the Board finds that a separate compensable rating of 10 percent is warranted effective November 21, 2013, the date of the VA treatment record establishing a certain degree of limitation of extension.  At that time, limitation of extension was found to be 5 degrees, which is generally noncompensable.  However, the September 2015 VA examination found limitation of extension to be 15 degrees.  Then, in May 2017, limitation of extension was back to zero.  The Board finds that, when reconciling these different medical reports into a consistent picture, a mid-point of 10 degrees of limitation of extension is an appropriate finding, especially when considering that there was no limitation of extension for a majority of the appeal period.  This warrants a 10 percent evaluation under the Diagnostic Code.  The September 2015 extension measurement is an outlier and not consistent with the other evidence of record.  

Next, the Board considers the separate evaluations for instability and meniscus dislocation.  The Veteran is currently assigned a separate 10 percent evaluation under Diagnostic Code 5257 for the left knee, and a 10 percent evaluation for the right knee prior to September 1, 2010, with a noncompensable evaluation thereafter.  The Board finds that increases in the current evaluations are not warranted.  The left knee sustained moderate subluxation prior to the 2009 arthroscopy, but none since.  The left knee also showed slight medial-lateral instability during the September 2015 VA examination, but no other testing showed instability.  Subluxation and instability were negative for the right knee throughout the appeal period.

The foregoing does not warrant a 20 percent evaluation for the left knee because the disability picture does not more nearly approximate the criteria for that evaluation.  Rather, there is slight instability for a brief period and moderate subluxation for a brief period of the appeal period.  The vast majority of the appeal period showed no subluxation or instability.  The Board weighs the objective clinical tests more heavily than it does the lay reports of the Veteran, as to the presence and degree of instability and subluxation.  As to the right knee, the evidence does not support an evaluation greater than 10 percent prior to September 1, 2010, and a compensable evaluation thereafter.  The evidence that there is no subluxation or instability outweighs the Veteran's lay statements of giving way, and other reports that could be interpreted as subluxation or instability.  This is because the evidence against such finding is objective evidence provided by medical professionals.  

Finally, as to separate evaluations under Diagnostic Code 5258 for a dislocated meniscus, the Board finds that such evaluations are not warranted.  Although meniscus tears in both knees were identified in November 2015, the evidence does not show that there were frequent episodes of locking.  While there was some locking prior to the arthroscopic surgery in 2009, there was no evidence of a meniscus tear at that time.  Locking was reported to have gone away after that procedure.  The rating criteria require frequent episodes of locking, pain, and effusion.  All three criteria must be met.  Effusion has been shown in November 2015, but not frequent episodes of locking.  The Veteran's pain is already compensated by Diagnostic Codes 5260 and 5261.  As all three of the criteria are not met, separate evaluations under DC 5258 are not warranted.

In rendering its decision, the Board acknowledges that the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) made clear that an estimate as to the degree of functional loss during a flare-up is not in and of itself precluded when the examination does not in fact occur during a flare up.  Indeed, the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss-and such opinion cannot be based on the insufficient knowledge of the specific examiner.  While in this case the Veteran has not been examined while he was experiencing a flare-up at any point during the period on appeal, the Veteran has otherwise provided an adequate description of the frequency, severity, duration, and additional functional loss that he experiences during flare-ups.  Thus the Board finds that remand is not necessary to comply with the holding in Sharp as there is adequate evidence to base a determination.

Additionally, in May 2017, the Board remanded this case so that the Veteran could undergo a VA examination that included the  results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In May 2017, the Veteran underwent a VA knee examination where range of motion was assessed, including where pain began during range of motion and repetitive motion testing.  The examiner also described the functional loss and limitations caused by the Veteran's disability.  The examiner noted that there was no pain on weight bearing and noted that both joints were affected.  Although the examination report did not contain the results of the passive and non-weight bearing ranges of motion, the examination is adequate to decide the claim because of the descriptions of functional loss in the context of the Veteran's occupation and during other activities.  

The diagnostic criteria for orthopedic conditions do not require the results of passive range of motion testing and do not discern between weight bearing and non-weight bearing, and do not consider range of motion of the opposite joint (if undamaged).  The rating criteria for orthopedic conditions require consideration of ranges of motion, where applicable, and of functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This information is provided in the May 2017 VA examination, and there has been substantial compliance with the date remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Next, in an April 2017 statement, the Veteran's representative contends that the schedular evaluations are inadequate in this case because the Veteran has had marked interference with his employment since his discharge from the military.  As the Veteran has raised the issue, the Board considers it here.

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported symptoms such as pain, locking, fatigue, lack of endurance, swelling, giving-way, limited range of motion, and incoordination, with flare-ups.  The rating criteria contemplate the functional impairment of the knee joint, including the symptoms the Veteran reported.  Several factors are contemplated in the determination of functional impairment for joint disabilities as required by the law and regulations.  See e.g. 38 C.F.R. §§  4.40, 4.45, 4.59.  Separate evaluations can and have been awarded for additional impairments.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, and greater degrees of disability.  Thus, the rating criteria for knee disabilities reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  There is no probative evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.


ORDER

An evaluation in excess of 10 percent for right knee limitation of flexion is denied.

An evaluation in excess of 20 percent for left knee limitation of flexion is denied.

Beginning November 21, 2013, a separate evaluation of 10 percent, but no higher, for left knee limitation of extension is granted.  

An evaluation in excess of 10 percent for lateral instability of the left knee is denied.

Prior to September 1, 2010, an evaluation in excess of 10 percent for lateral instability of the right knee is denied.

Beginning September 1, 2010, a compensable evaluation for lateral instability of the right knee is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


